Citation Nr: 1538281	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2013 rating decisions of the St. Petersburg, Florida and Nashville, Tennessee, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In October 2012, this case was remanded for further development and is now ready for disposition.  At that time, the Board remanded an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) for further development.  However, the Veteran clearly stated that he was not filing a claim for TDIU in an April 2013 statement.  In addition, on February 2014 VA examination he indicated that he was employed full-time.  Accordingly, the Board finds that the claim for TDIU is no longer on appeal before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has not been manifested by total occupational and social impairment at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected psychiatric disorder is more severe than his current evaluations.

Historically, in January 2009, the RO granted service connection for posttraumatic stress disorder, evaluated as 50 percent disabling effective from September 22, 2008 (the date of claim).  In March 2014, the RO increased the rating from 50 percent to 70 percent effective September 22, 2008.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 70 percent, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Turning to the merits of the claim, on September 2008 private psychological evaluation, the Veteran reported that he maintained two to three friends.  Since discharge from service, he "helped out" in an ice cream store.  Any history of difficulties with authority figures in his work environment was denied.  He reported an excellent relationship with his wife.  He acknowledged a history of arguments within the relationship, but denied any history of physical altercations.  He was extremely close with his daughters.  His mood varied and he had insomnia and difficulty concentrating.  Intermittent homicidality in the form of road rage was described.  He complained of anxiety attacks once or twice a week.  

On mental status examination, his impulse control, demonstrated by his history of angry outbursts and irritability, appeared to fall below normal limits.  Speech was quite pressured, but normal in terms of content.  Form of thought was remarkable for circumstantiality.  Thought content was consistent with the presence of homicidal ideation.  However, specific means, plans, time frames, and immediate intent was denied.  Suicidality and perceptual abnormalities consistent with psychosis were evident.  He was unable to describe his mood at the time of the evaluation, consistent with alexithymia.  Affect was labile and generally intense during the evaluation.  

He was oriented to all three spheres, person, place, and time.  His attention capacities, as evidenced by his circumstantial speech, appeared to fall below normal limits.  The psychologist diagnosed PTSD, panic disorder with agoraphobia, and mood disorder and assigned a GAF score of 39, based on his difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgement-related issues, thinking difficulties, and mood.  Specifically, he described a marked life-long pattern of comparative social isolation.  He was unemployed at the time of the assessment.  Judgement-related issues include his history of irritability and angry outbursts, in addition to his reported homicidality.  Mood-related difficulties included the symptoms of major depressive episode.  

On January 2009 VA PTSD examination, the Veteran presented with a history of frequent, variable and chronic depression.  He had an irritable and depressed mood, anhedonia, outbursts and anger with family, sleep problems, and violent urges.  He had been married since 1997, but reported anger flare-ups, irritability, and being mean towards his wife.  He was impatient with his young children and yelled at them, but no violence was reported.  He disliked going out, had no hobbies, and had one friend that he rarely saw.  He was looking for work and helped to care for his children.  There was no history of suicide attempts.

On mental status examination, he was casually dressed.  Speech was remarkable, rapid, clear and coherent.  He was cooperative and irritable.  His mood was agitated, but affect was full.  He was oriented to person, time, and place.  His thought process was characterized as rambling.  Regarding thought content, he felt like someone was watching him, obsessed about safety, and could not deal with people.  Judgement and insight were good.  He had no inappropriate behavior.  However, he had obsessive thinking-intrusion, safety and panic attacks.  There were no homicidal or suicidal thoughts.  In terms of activities of daily living, the psychiatric disability had no effect on toileting, grooming, shopping, self-feeding, or bathing, dressing/undressing, sports/exercise, traveling; a moderate effect on household chores, shopping, driving and other recreational activities.  Remote memory was mildly impaired, recent memory was moderately impaired, and immediate memory was normal.  He was unemployed at that time.  The examiner diagnosed PTSD, chronic and mood disorder, NOS.  The examiner sated that the mood condition and PTSD existing together and creating a vicious cycles with overlap of symptoms occurring with his mood irritability, sleep disturbance and concentration deficits. TBI also affected mood, concentration/memory with some overlap.  The examiner assigned a GAF score of 43, based upon severity, problems with emotional regulation, marital discord, social difficulties, lack of hobbies, problems with concentration and attention, and difficulties with his thought process and activities of daily living.  The change in functional status and his quality of life since his last examination was manifested by performance in employment, family role functioning, and physical health.

On February 2009 private psychological evaluation, on mental status examination he had considerable frustration and anger.  His impulse control was manifested by angry outbursts and irritability and appeared to fall below normal limits.  Speech was quite pressured, but normal in terms of content.  Form of thought was remarkable for circumstantiality.  Thought content was consistent with the presence of homicidal ideation.  Specific means plans, times frames, and immediate intent were denied.  However, there was evidence of suicidality and perceptual abnormalities consistent with psychosis.  He was unable to describe his mood at the time of the evaluation, consistent with alexithymia.  Affect was labile and generally intense during the evaluation.  It was appropriate for the discussion at all times.  

He was oriented to all three spheres.  Attention capacities, as evidenced by his circumstantial speech, appeared to fall below normal limits.  Concentration was normal.  Immediate memory was normal.  Memory for recent events was intact.  Judgment and insight appeared to fall below normal limits.  The diagnoses included PTSD, and mood disorder, NOS.  The psychologist assigned a GAF score of 39 which he explained was based on his difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  Specifically, he described a marked, life-long pattern of comparative social isolation.  Judgment-related issues included his history of irritability and angry outbursts, in addition to his reported homicidality.  Mood difficulties included the symptoms of a major depressive episode during the interview.  He advised that due to the nature of combat-related PTSD, treatment was unlikely to significantly impact his overall presentation.  

He had homicidal tendencies and was unable to maintain a normal standard of living.  Problems with emotional and behavioral controls, as evidenced by his history of angry outbursts and suicidality, were acknowledged and likely rendered him to be a danger to any work environment.  The psychologist further opined that his symptoms were severe and not anticipated to remit in the next thirteen months.

In August 2010, the Veteran reported that he was physically and mentally tired.  He stated that he was in a big "funk."  A marked sense of hopelessness was described and intense anger was reported.  He stated that he "lost it" in response to his daughter not being allowed onto a ride (at any amusement park) and stated that he desired to strangle somebody, although he was uncertain whether he actually desired to kill someone.  Avoidance of social settings was described and utilized as a means for preventing angry outbursts.  He was tired of life.  Ongoing hypervigilance was reported as he tended to check windows and door locks, even coming out of a deep sleep.  He experienced problems with attention, cooperation, and focus.  He had significant difficulties with his job search since 2008 and stated that he had been repeatedly declined for employment.

He reported that his wife was "really good" and stated that she put up whim him.  He had a strong need to isolate himself from his family.  Sleep was impaired.
 
On mental status examination, he was easily engaged, although considerable frustration and anger was evidence.  His impulse control, as demonstrated by his history of angry outbursts and irritability, appeared to fall below normal limits.  Speech was quite pressured, but normal in terms of content.  Form of thought was remarkable for circumstantiality.  Thought content was consistent with the presence of homicidal ideation.  Specific means, plans, time frames, and immediate intent were denied.  However, he had suicidality and perceptual abnormalities consistent with psychosis.  He was unable to describe his mood at the time of the evaluation, consistent with alexithymia.  Affect was labile and generally intense during the evaluation. 

He was oriented to all three spheres.  However, attention, immediate and recent memory, and concentration abilities fell below normal limits.  Remote memory appeared to be intact.  Judgment and insight fell below normal limits.  PTSD, panic disorder without agoraphobia, and mood disorder, NOS, were diagnosed.  A GAF score of 39 was assigned.  The psychologist opined that he had difficulties in multiple-areas including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  He described a marked life-long pattern of comparative social isolation.  Judgment related issues included his history of irritability and angry outbursts, in addition to his reported homicidality.  His prognosis was guarded.

On February 2014 VA PTSD DBQ examination, the Veteran's symptoms included a depressed mood, anxiety, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  However, he appeared unkempt appearance with soiled clothes.  He reported irritability, fatigue, problems sleeping, and anxiety.

He had three young children and worked full-time as a clerk in a warehouse.  He was not receiving any treatment or medications for treatment of his PTSD.  
The examiner opined that his current symptoms were manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

The examiner concluded that it was very difficult to determine if there had been any changes in his PTSD.  He was somewhat vague regarding his current symptoms and symptom severity. He had not had any psychological treatment, yet he was employed full time and was the father of three young children.  His presentation was also somewhat dramatic.  Based on the examination, the clinical interview and the review of his claims file, the examiner opined that it is more likely than not that there has not been any significant change in his PTSD condition.  

After review of the evidence, the Board finds that a higher evaluation of 100 percent is not warranted.  While the Veteran's GAF scores have range from 39, indicative of some impairment in reality testing or communication or major impairment in several areas to 43, indicative of serious symptoms or impairment, there is no indication from the record that the Veteran's symptoms would warrant an evaluation of 100 percent.  While the Veteran has had suicidal and homicidal ideations, perceptual abnormalities, some psychosis, and some memory loss, there is no evidence, overall, of gross impairment of thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  The evidence, overall, does not show that these symptoms were persistent.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

While the Veteran has complained of self-isolation, difficulty in establishing and maintaining friendships, and a relationship with his family that is strained at times, he has maintained a marriage with his spouse since 1997.  Occupationally, on February 2014 VA examination he stated that he worked full-time as a clerk in a warehouse.  Moreover, on February 2014 VA examination, the examiner opined that his PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood; criteria which support no more than a 70% disability rating.  
Total social and occupational impairment, as contemplated by the rating criteria, is simply not shown or even approximated.  

It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many, many, problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation (which indicates a severe problem).  The Veteran's statements made during the January 2009 and February 2014 VA examinations and private psychiatric evaluations in many respects support a 70% evaluation, not a 100% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  Some of the Veteran's own statements do not support the 100 rating. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated.  Therefore, additional  notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records (including those obtained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in January 2009 and February 2014.  In sum, the Board finds that the examination reports and opinions, as a whole, shows that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  

With regard to the increased rating claim, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disability since the most recent VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

An initial evaluation higher than 70 percent for PTSD is denied.


REMAND

In a November 2013 rating decision the RO denied service connection for a TBI.  In February 2014, the Veteran expressed disagreement with the rating decision and requested the traditional review process.  The RO has not yet issued the Veteran a statement of the case (SOC) which addresses this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to service connection for a TBI must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to service connection for TBI.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


